Citation Nr: 0008659	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  96-45 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel

INTRODUCTION

The veteran had active service from August 1971 to April 
1973.

This matter comes before the Board on appeal from a November 
1995 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  The veteran 
appeared at a personal hearing before a Hearing Officer at 
the RO in December 1996.

The Board notes that on the September 1999 Supplemental 
Statement of the Case the RO erroneously had listed the issue 
in this case as whether new and material evidence had been 
submitted to reopen the veteran's claim, and had indicated 
that his appeal was not timely filed.  The claim for service 
connection for an acquired psychiatric disorder, to include 
post-traumatic stress disorder, was reopened and again denied 
in November 1995.  Thus, the veteran's March 1996 substantive 
appeal was filed in a timely manner, and this matter is now 
ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary to an equitable 
determination of this appeal has been obtained by the RO.

2.  The veteran asserts that he developed post-traumatic 
stress disorder after having been homosexually raped in 
service.

3.  Neither parol nor documentary evidence corroborates the 
veteran's assertion.

4.  The veteran has been diagnosed with post-traumatic stress 
disorder.

5.  The veteran's diagnosis of post-traumatic stress disorder 
has been based primarily on the veteran's recent verbal 
allegations of his homosexual rape in service.
 
6.  The veteran has recounted several different versions of 
the alleged rape.

7.  The veteran's allegations as to his claimed stressor are 
not credible.
 
8.  No other psychiatric disorder has been causally related 
to the veteran's active military service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include post-traumatic 
stress disorder, was not incurred in, or aggravated by, the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991);  38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he developed an acquired psychiatric 
disorder, to include post-traumatic stress disorder, after 
having been homosexually raped during his active military 
service.  As discussed more fully below, post-traumatic stress 
disorder has been diagnosed, based primarily on the veteran's 
oral history of his alleged rape in service.  The Board finds 
that the veteran's assertion that he was raped in service is 
plausible, for the limited purpose of establishing a well-
grounded claim.  Therefore, the veteran's claim for service-
connection in this case is well-grounded.  See King v. Brown, 
5 Vet.App. 19 (1993); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  Further, the Board notes that the RO has adequately 
discharged its duty to assist the veteran in documenting his 
claim, pursuant to 38 U.S.C.A. § 5107.

Service connection may be granted for a disability which is 
shown to have been incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Consideration of a grant of service connection for PTSD 
requires a three part analysis.  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997); Zarycki v. Brown, 6 Vet. App. 91, 97 
(1993).  First, there must be medical evidence establishing a 
clear diagnosis of the disorder.  38 C.F.R. § 3.304(f).  A 
"clear" diagnosis is at minimum an "unequivocal" diagnosis 
under the standards of the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV), which was published in 1994.  
See Cohen, 10 Vet. App. at 139.  If there is an unequivocal 
diagnosis of PTSD of record, the adjudicators must presume 
that the diagnosis was made in accordance with the applicable 
DSM criteria as to both adequacy of symptomatology and 
sufficiency of the stressor.  See Cohen, 10 Vet. App. at 140.

Second, there must be credible supporting evidence that the 
claimed inservice stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  If the claimed stressor is not related to 
combat, the veteran's lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, there must be service records or other 
credible supporting evidence which corroborates the veteran's 
testimony or statements.  Cohen, 10 Vet. App. at 147; 
Zarycki, 6 Vet. App. at 98; Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).  Further, the credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  Moreau, 9 
Vet. App. at 394-95.

Finally, there must be a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).

In February 1996, and again in April 1999, the VA revised its 
procedures concerning the evaluation of post-traumatic stress 
disorder claims.  Under VA 

Adjudication Procedure Manual M21-1 (hereinafter Manual M21-
1) alternative sources may provide credible evidence of a 
non-combat stressor in post-traumatic stress disorder claims 
based on personal assault.  Manual M21-1, Part III, par. 
5.14c (April 30, 1999), provides guidance on the types of 
evidence that may serve as credible supporting evidence in 
such claims.

Paragraph 5.14c, Part III, of Manual M21-1 states, with 
respect to claims based upon personal assault: "[b]ecause 
assault is an extremely personal and sensitive issue, many 
incidents of personal assault are not officially reported, 
and victims of this type of in-service trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor.  Therefore, alternative evidence must be 
sought. "  Additional information sources include a rape 
crisis center or center for domestic abuse, a counseling 
facility, a health clinic, family members or roommates, a 
faculty member, civilian police reports, private medical 
records, a chaplain or clergy, and fellow service persons.

In order to comply with the statutory requirements of 
38 U.S.C.A. § 7104 to provide "reasons or bases" for its 
decisions, the Board must analyze the credibility and 
probative value of the veteran's evidentiary assertions.  The 
Board must account for the evidence that it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. 
App. 425 (1996).  The Board has "the authority to discount 
the weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (1997).  
nterest, bias, inconsistent statements, or to 
a certain extent, bad character."

The veteran's service medical records show that no complaints 
or findings of psychiatric problems were noted during his 
service entrance examination.  In 

December 1971, he presented with complaints of a problem with 
his nerves.  He reported he had trouble sleeping, and was 
biting his nails and smoking more often.  In January 1972, he 
was treated twice for strain in his flank muscles.  In mid 
and late March 1972, he was treated for problems with itchy 
eyes.  Also in late March 1972, he was brought in from guard 
duty after having reportedly passed out in a jeep out at an 
ammunition dump, possibly from inhalation of exhaust fumes.  
In June 1972, the veteran was evaluated at the 
neuropsychiatric clinic.  He reported that he had become 
increasingly distressed about being in service.  He stated he 
had spoken with the Chaplain repeatedly about this problem.  
He stated he thought he was going crazy and wanted a 
discharge from the military.  He gave a history of a nervous 
condition of long-standing.  He indicated his current 
complaints were sleeplessness, mild depression, loneliness, 
and black out "spells".  It was noted that there was no 
evidence of drug abuse.  It was further noted that the 
veteran, who was 17, was extremely nervous, with an obvious 
anxiety reaction to being stationed in Germany.  The veteran 
stuttered under stress and became tearful.  It was noted that 
the veteran was not assimilating to his circumstances due to 
immaturity, which was certainly understandable.  The 
diagnoses were immature personality, and situational anxiety, 
with no evidence of mental disease.  The veteran refused any 
medication or counseling.  It was noted that the veteran was 
a possible 2-12 candidate.  In July 1972, he presented with 
complaints of a sore throat.  An examination report, 
identified as a service separation examination, dated in 
October 1972, shows that a digital rectal examination was 
performed, with normal findings.  The defects and diagnoses 
section stated that he was a morphine abuser.  The 
recommendations stated "medivac".  The veteran was admitted 
for treatment of opiate drug abuse, including morphine, in 
January 1973.  On February 13, 1973, the veteran was 
diagnosed as having a toxic reaction to intravenous misuse of 
an illicit drug.  The hospital report stated that 
approximately two hours prior to admission, the veteran shot 
up with what he thought was morphine, and began to have toxic 
reactions about a half-hour after the injection.  On February 
22, 1973, the veteran was admitted for opiate drug abuse 
detoxification.  It was noted that he was a chronic user who 
could not be kept in the hospital until he was discharged.  
Instructions 

were noted to return the veteran for medivac following his 
administrative discharge.  The veteran completed the history 
portion of his service separation examination in March 1973.  
He did not list any history or complaints of depression or 
nervous trouble.  The report of the veteran's March 1973 
mental status evaluation showed that his behavior was normal, 
his mood level and thinking processes were clear, his thought 
content was normal, and his memory was fair.  He was found to 
be fully alert, and mentally responsible, with no significant 
mental illness.  He was further found to be able to 
distinguish right from wrong, and to have the mental capacity 
to understand and participate in board proceedings.  

Service personnel records contained in the claims file show 
that the veteran entered active military service on August 
26, 1971, about a month after his seventeenth birthday.  
Beginning February 29, 1972, the veteran's conduct and 
efficiency ratings, which had previously been excellent, were 
listed as unsatisfactory and it was noted that he was an 
habitual user of morphine.  

A copy of a witness statement dated in October 1972, from the 
veteran's sergeant, [upon the side of which someone, 
apparently the veteran, wrote "I believe it happened on 
February 1972 (around 15th)"] stated that the veteran was 
assigned to the 2d Platoon on or about the second of August, 
1972.  His "first impression was that of a normal soldier 
with good intentions. . . .[his] appearance and performance 
has been declining since his assignment to the 2d Platoon.  I 
have counseled him and so has his section leader about his 
behavior and he has shown no desire to improve himself.  He 
has a persistent habit of refusing to obey orders and being 
insubordinate to his superiors. . . . [He] needs supervision 
for the smallest task.  I feel that a separation from the 
service under the provisions of AR 635-212 would be in the 
best interest of this unit and the U.S. Army."

The claims file contains a copy of a sworn statement from the 
veteran, dated in November 1972.  In it he stated "I think 
that it would be better for both the army and myself if I was 
released on a 2-12.  I refuse any attempts to be 
rehabilitated 

because I will do the same things where ever I am stationed 
at [sic].  I just can not conform to military standards or 
anything to do with the U.S. Army.  Its [sic] not that I'm 
running from a problem because everyone does something in 
life that they just can't adapt to.  I have several reasons.  
First, I lost my fiance [sic] because I came into the army.  
I've always trusted people but in here you can't trust a 
soul.  Someone is always waiting to rip you off.  I just 
changed too much for myself.  When I was home too many people 
said that I had changed.  I've just taken all I can and will 
from the U.S. Army.  I can't be a part of what is happening.  
So I believe that it would be best if I was discharged.  To 
me it doesn't matter what kind of discharge I get because I 
can and will make it back in the world."

A service record in the claims file shows that the veteran 
was reassigned from the L TRP 3/2d ACR to M Co. 3/2d ACR 
effective February 14, 1973.  

At the time of the veteran's separation from service, on 
April 23, 1973, he was approximately 18 years and 9 months of 
age.

In May 1973, the veteran filed a claim for service connection 
for disorders, including a nervous disorder, for which he 
stated he had been treated at the Fort Knox dispensary in 
October 1971.  He failed to appear at a scheduled VA 
examination and his claim was denied.

The claims file contains records from the veteran's treatment 
at Elkhart General Hospital, in Elkhart, Indiana, during the 
period from April 1976 to May 1985.  In August 1983, he 
presented stating he needed medical detoxification from 
alcohol.  The treating physician noted in the hospitalization 
report that it was his "feeling that this man was one of the 
biggest con artists we ever had on 2NW in ten years . . . ."

The veteran was hospitalized at a VA medical center (VAMC) in 
December 1993.  The hospitalization report noted that the 
veteran was suicidal, had a history of morphine dependence, 
and had a long history of alcohol dependence.  He reported 
that for the prior ten years he had been an "outlaw biker".  

In January 1994, the veteran filed a claim for service 
connection for disorders including paranoid schizophrenia.

The report of the veteran's January 1994 VA hospitalization 
noted Axis I diagnoses of alcohol and nicotine dependence.  
His Axis II diagnosis was antisocial personality disorder.  
It was noted that the veteran had a history of assaultive 
behavior, abuse of alcohol, and occasional marijuana and 
cocaine use.

The claims file contains reports of the veteran's VA 
outpatient treatment during the period from January through 
June 1994.  In January 1994, he reported that he had been 
raped by four fellow servicemen while in active military 
service.  In February 1994, it was noted that he teared up 
when describing the rape incident in Germany, and his 
feelings that the government should be liable since it sent 
him to Germany.  He stated he was hospitalized four or five 
times while in Germany with a diagnosis of paranoid 
schizophrenia.  However the VA medical personnel interviewing 
him noted that VA records showed that his hospitalizations 
had been for drug abuse.  It was also noted that the veteran 
reported having killed 12 people in the United States for his 
motorcycle club, and having spent time in prison for drug use 
and violent assaults with a knife and gun.  He further 
reported experiencing auditory and visual hallucinations.  It 
was noted that he appeared anxious and sad.  The Axis I 
diagnosis was organic personality syndrome, explosive type, 
rule out paranoid schizophrenia, rule out post-traumatic 
stress disorder, rule out schizoaffective type.

During a February 1994 VA hospitalization, the veteran 
reported having "flashbacks" and hearing the voices of the 
people who had abused him.  The Axis I diagnosis was 
psychoactive substance induced mood disorder, intermittent 
explosive disorder, rule out post-traumatic stress disorder 
secondary to sexual trauma, alcohol dependence, and 
antisocial/borderline personality disorder.

The report of the veteran's March 1994 VA hospitalization 
noted that he had panicked and thought the end of the world 
was at hand.  He became violent, and 

was brought to the hospital.  The Axis I diagnosis was "X" 
panic disorder, associated with post-traumatic stress 
disorder.  

In March 1994, the veteran file a claim for service 
connection for post-traumatic stress disorder, and 
depression.  His representative filed a statement in support 
of claim asserting that the veteran had been raped by three 
male servicemen in the Spring of 1972.

In May 1994, the veteran was awarded Social Security 
Adminstration disability benefits, effective from October 2, 
1993 for post-traumatic stress disorder and an antisocial 
personality disorder.

During a June 1994 VA outpatient treatment visit, he stated 
that he was raped at age 21 in 1973 while stationed in 
Germany.  He said his first sexual experience was at age 17 
at a party.  He stated that he started using LSD (lysergic 
acid diethylamide), hashish, powdered coke and morphine at 
around age 18 while in the Army.  He also stated he began to 
use alcohol at age 18 in the Army.  He reported that he began 
using morphine because of his rape.  He also reported that 
after his separation from service, he had killed two men 
while in a motorcycle gang, but had never been tried for the 
killings.  He stated he had spent one year in prison for 
assault.   

In July 1994, the veteran was afforded VA general medical and 
psychiatric examinations.  He complained that in 1972 in 
Germany he had been raped by three soldiers over a drug 
problem.  However, he stated he never reported the episode.  
He also stated that people on his barracks had him strung out 
on morphine, and he used morphine for 18 months.  He 
complained that he was very labile.  He stated he had a 
history of serving time in prison for approximately two 
years.  

The report of the veteran's August 1994 VA hospitalization 
noted that he reported his problems all started while he was 
in the Army drinking wine laced with LSD.  He said he was 
unaware of it, and was raped by three men.  He complained of 
nightmares of men coming toward him.  It was noted that he 
engaged in drug seeking behavior while hospitalized.  His 
Axis I diagnosis included post-traumatic stress disorder by 
history.

In October 1994, the RO denied the veteran's claim for 
service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder.  In April 1995, the 
veteran filed to reopen his claim for service connection for 
post-traumatic stress disorder.  

The claims file contains records of the veteran's VA 
outpatient treatment for the period from July 1994 through 
September 1995.  In May 1995, it was noted that the veteran 
was very homophobic since his rape in service.  He reported 
that he would awake screaming from nightmares about men 
coming toward him.  

In September 1995, the veteran submitted a statement in 
support of his claim.  He reported that in December 1972, at 
approximately 2:00 a.m., three men told him they wanted to 
talk.  They wanted him to "move morphine" for them.  He 
said he would not do it, and they offered him some wine.  He 
said he went out like a light after the first drink, and 
awoke due to the pain of being raped by the men.  He stated 
he tried to tell his Captain about the problem.  However, the 
Captain didn't want to talk about it and instead strip 
searched the veteran in front of the staff sergeant, 
including spreading the veteran's cheeks while bending over.  
The veteran stated that after he saw that his commanding 
officer would not help, he wandered aimlessly on morphine, 
fighting his pain.

In November 1995, the RO again issued a rating decision 
denying service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.  The 
veteran filed a notice of disagreement and appealed that 
decision.

The claims file contains records of the veteran's VA 
outpatient treatment visits during the period from October 
1995 through December 1996.  In March, April, May, and June 
1996, the veteran reported having nightmares about his rape 

experience, from which he would wake sweating.  He also 
reported sleepwalking outdoors in only his underwear.  In 
July 1996, he reported that when not taking Navane, he heard 
voices.  He stated his medications were helping his anxiety, 
panic attacks and depression.  In July 1996, it was noted 
that there was no question but that the veteran suffered from 
a delayed response to the homosexual rape that he reported 
happened in 1970 or 1971 when he was attacked by three fellow 
soldiers.  "He was so shamed by the event that he did not 
follow-thru [sic] until later.  Now it is the most commanding 
feature of his life and overrides all relationships and he's 
in constant fear of being seen as a homosexual."  In 
December 1996 he again complained of having a lot of night 
terrors.

The veteran appeared at a personal hearing at the RO in 
December 1996.  He testified that the rape incident happened 
in about late 1971.  He stated that when he tried to report 
the rape he was laughed at and strip-searched for drugs.  He 
further stated that he had never abused any substances prior 
to that time, but that he did so afterwards.

A friend of the veteran's submitted a statement in December 
1996.  She stated that she met the veteran in the late 1970's 
when he was an "outlaw biker" and the "Sergeant at Arms" 
of his motorcycle club.  She stated he now lived with her and 
that she observed him having panic attacks in which he 
stopped breathing, and convulsed.  She further stated that it 
sometimes took her hours to calm him down.  She reported that 
he cried for no reason and would hardly ever leave the house.  
She stated that most days he wouldn't even get dressed.  She 
also stated that once a neighbor called her at work to tell 
her he was having a bad anxiety attack and was outside 
barefoot wandering down the middle of the street.  She 
reported that the veteran told her about his rape experience 
in the military and that she believed he was experiencing 
post-traumatic stress disorder from that incident.

The veteran submitted a statement in December 1996, listing 
his stressors.  He stated that the rape incident took place 
on or about February 15, 1972 at the Pond Barracks L TRP, 
3/2nd ACR at Amberg, Germany.  He reported that a pistol was 

held to his head, and a sock was stuffed in his mouth.  He 
was then held down and raped.  He stated his Captain didn't 
want to hear about it, and instead transferred him to M Co. 

The veteran submitted a statement in support of his claim, 
dated in January 1997.  He indicated that the rectal 
examination was done at the October 1972 examination because 
of the rape incident.  He also stated that the reason he was 
recommended for medivac was that he had been raped, but that 
the medivac was not allowed because the truth would have come 
out.  He reported that the men who raped him were from Haw 
Battery next door to M Co. where he was transferred, and that 
he was in constant fear of his life.  He stated that he was 
given a shot of what he thought was morphine, a sock was put 
in his mouth, and he was raped by three men, two of whom were 
black, and one of whom was white.  He stated his Captain 
wanted to cover up the incident.

The veteran was afforded another VA examination in February 
1997.  At that time he again reported he had been raped by 
three men in the barracks, who stuffed a sock in his mouth.  
He stated he reported the incident to his company commander 
who transferred him out of the company.  He also stated he 
had been addicted to morphine and that he had voluntarily 
sought treatment.  He reported that due to the rape, he had 
nightmares from which he awoke screaming, sexual dysfunction, 
problems with his temper, anxiety attacks, and other 
symptoms.  He reported that he had tried to kill himself, but 
that his wife saw him with a gun in his mouth and removed the 
gun.  The examiner noted that the veteran was extremely 
tremulous of the hands and face, and appeared subdued and 
soft-spoken.  The Axis I diagnosis was post-traumatic stress 
disorder based on rape, nightmares, social isolation, and 
irritable, violent behavior.

In October 1997, the veteran filed a statement in support of 
his claim.  He stated that he had been raped on or about 
February 15, 1972, and had been given the shot on February 
15, 1973. 

The record shows that the veteran has been diagnosed several 
times with post-traumatic stress disorder relating to his 
account of being sexually assaulted in service.  It is clear 
that the mental health professionals making the diagnoses 
accepted his account of his alleged homosexual rape in 
service as the precipitating cause of his post-traumatic 
stress disorder.  Therefore, the remaining issue is whether 
the veteran has submitted credible evidence to establish that 
the claimed in-service rape actually occurred.  

The service medical records are negative for an incident 
involving a rape of the veteran.  The evidence the veteran 
has submitted from alternative sources to support his claim 
consists of his own hearing testimony and statements, and a 
statement from a personal friend.  It is apparent that his 
friend's statement was based upon the veteran's own 
recounting of his asserted rape in service, rather than on 
any first hand knowledge of what occurred during the 
veteran's active service.  

The Board finds that the veteran's allegations with regard to 
a homosexual rape in service are not credible.  He has 
repeated the allegations of a rape in service on many 
occasions and the versions of the story contain several 
apparent inconsistencies.  He has stated, for example, that 
the rape occurred when he was 21, and then that it occurred 
when he was 18.  He has stated that he was a virgin when the 
rape occurred, but has also stated that he had his first 
sexual experience at age 17 at a party.  He has stated that 
he was raped by four men, and then has stated that he was 
raped by three men.  He has stated that the men injected him 
with an intravenous drug to render him unable to resist, and 
on another occasion has stated that the men gave him wine 
laced with LSD to knock him out prior to the rape.  On 
another occasion he stated a pistol was held to his head 
during the rape.  He has provided inconsistent information as 
to when the rape occurred, reporting it happened in late 
1971, in December 1972, and around February 15, 1972.  He has 
stated that he did not report the rape to anyone, but has 
also stated that he did report it to his Captain.  He has 
indicated that he had not been involved with illegal drugs 
prior to the rape, yet has stated that the men who raped him 
did so because he refused to deal morphine for them.  

Further, he has stated that the reason he was recommended for 
medivac following his service separation was that he had been 
raped, however the service medical records make it clear he 
was recommended for medivac so that he could be given 
intensive treatment for his morphine addiction. 

Additionally, he has stated that his Captain transferred him 
to M Co. so as to avoid dealing with the issue of his rape.  
However, documents contained in the claims file show that the 
veteran was transferred to M Co. effective February 14, 1973, 
after his second hospitalization for detoxification for 
morphine addiction.

As the Board finds the veteran's allegations concerning his 
asserted homosexual rape in service to be inconsistent and 
not credible, the Board believes it would serve no purpose to 
remand this case for additional development in accordance 
with the provisions of M21-1.  See generally Patton v. West, 
12 Vet.App. 272 (1999).  

The Board believes that it is entirely possible that the 
veteran may have been the victim of homosexual rape at some 
point in his life, given the symptoms he has reported to his 
treating physicians.  However the Board does not believe that 
such an incident occurred during the veteran's active 
service.  Therefore, the claimed stressor, upon which the 
veteran's VA diagnosis of post-traumatic stress disorder was 
based, has not been verified sufficiently to support a grant 
of service connection for post-traumatic stress disorder.

The Board notes that no psychiatric disability was complained 
of or noted at the time of his separation from service.  No 
cognizable medical evidence has been presented to show that 
the veteran currently has an acquired psychiatric disorder, 
which is causally related to his active military service.

Therefore, upon consideration of all the evidence of record, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
post-traumatic stress disorder. 

The evidence with regard to this matter is not so evenly 
balanced as to raise doubt as to any material issue.  Since 
the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

 
ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder, is denied.


		
TRUDY S. TIERNEY
	Acting Member, Board of Veterans' Appeals



 
- 16 -


- 1 -


